United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-60625
                        Conference Calendar



MARK DANE ROGERS,

                                    Plaintiff-Appellant,

versus

WILLIAM RICHARDSON; DEBBIE GRAHAM; LINDA KEETON;
BOBBY BOBBITT,

                                    Defendants-Appellees.

----------------------------------------------------------------

MARK DANE ROGERS,

                                    Plaintiff-Appellant,

versus

GARY THAGGARD; JOE THORNTON; H. RAGSDALE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC Nos. 3:01-CV-928-BN &
                              3:02-CV-500-N
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60625
                                 -2-

     Mark Dane Rogers, now Mississippi prisoner # 41282, appeals

from the magistrate judge’s judgment for the defendants in his

consolidated civil-rights lawsuits, filed pursuant to 42 U.S.C.

§ 1983, alleging that he was deprived of proper medical care

while he was a pretrial detainee.    His sole argument on appeal is

that the magistrate judge utilized an incorrect legal standard

when considering his claims.    Examination of the record shows

that the magistrate judge used the same legal standard asserted

by Rogers in the instant appeal.

     The instant appeal is without arguable merit and is thus

frivolous.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the appeal is DISMISSED.    See 5TH CIR. R.

42.2.

     The dismissal of this appeal counts as a strike for purposes

of 28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387-88 (5th Cir. 1996).    We caution Rogers that once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.